TDCJ Offender Details
                                                                            §ypji'^                  pa«eiof2
                                                                      TDCJ Home              New Offender Search
   iwjiM.»jimuuAhm«un



 Offender Information Details
      Return to Search list   ;



 SID Number:                                     07867051

 TDCJ Number:                                    01991769

 Name:                                           WILSON,SHANNON

 Race:                                           B

 Gender:                                         M

 DOB:                                            1994-08-05

 Maximum Sentence Date:                          2018-01-02

 Current Facility:                               JOE F GURNEY

  Projected Release Date:                        2018-01-02

  Parole Eligibility Date:                       2018-01-02

  Offender Visitation Eligible:                  NO
  The offender is temporarily ineligible for visitation. Please callthe offender's unit for any
  additional information.

  The visitation information is updated once daily during weekdays andmultiple times perday
  on visitation days.


  SPECIAL INFORMATION FOR SCHEDULED RELEASE:


  Scheduled Release Date:                      Offender is not scheduled for release at this time.

  Scheduled Release Type:                      Will be determined when release date is scheduled.

  Scheduled Release Location:                  Will be determined when release date is scheduled.




  Offense History:
    Offense             nffanco         Sentence r_nntv r___ No              Sentence (YY-
      Date              Offense           Date        County Case No.             MM.DD)
                  POSS CS: COCAINE                             D-1-DC-12-
    2012-07-30                          2012-08-28    TRAVIS                      180 Days
                        PG2< 1G                                  203925

                                                               D-1-DC-13-
    2013-05-16   DEL CS COCAINE DFZ     2013-09-19    TRAVIS                      4-00-00
                                                                 301086




 http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07867051                    5/21/2015